DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
Claims 29-60 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 29-49 and 52-60, directed to a polypeptide comprising a first binding domain which binds to human DLL3 and a second binding domain which binds to human CD3, in the reply filed on 29 March 2022 is acknowledged.  The traversal is on the ground(s) that a search of the elected polypeptide of Group I should also uncover a method of treatment using the polypeptide of Group I (asserted Group II). Applicant submits that the distinctions asserted by the Office between the groups is artificial, and a search relating to Group I will uncover art relating to Group II as well. Applicant concludes that it would not present an undue burden to search the asserted groups together.  This is not found persuasive.  As discussed in the previous Restriction requirement of 03 February 2022, the claimed polypeptide can be used in materially different methods, such as protein purification methods or cell culture assays.  Additionally, as discussed at page 3 of the previous Office Action, there would be a serious search burden or examination because the inventions have acquired a separate status in the art in view of their different classification, the inventions require a different field of search (i.e., searching different classes/subclasses and employing different search strategies), and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The requirement is still deemed proper and is therefore made FINAL.
Claims 50 and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 March 2022.
Claims 29-49 and 52-60 are under consideration in the instant application.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  Specifically, the sequence disclosed at page 53, [00150] and claim 55 is larger than four specifically defined amino acids and is not accompanied by the required reference to the relevant sequence identifier.  This application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825).  Please also see the PTO-90C Communication and Revised Notice to Comply attached to the instant Office Action.

Specification
1.	The disclosure is objected to because of the following informalities:
1a.	The abstract of the disclosure is objected to because the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided (see lines 4, 5, and 7). Correction is required. See MPEP § 608.01(b).
1b.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see two instances at page 63, [00179]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Appropriate correction is required.   
Appropriate correction is required.

Claim Objections
2.	Claims 34 and 39 are objected to because of the following informalities:  
2a.	In claim 34, subpart (b), after “SEQ ID NO: 45”, the extraneous “u” should be deleted.
2b.	In claim 34, subpart (d), after “SEQ ID NO: 61”, the extraneous “)” should be deleted.
2c.	In claim 39, subpart (b), after “SEQ ID NO: 45”, the extraneous “u” should be deleted.
2d.	In claim 39, subpart (d), after “SEQ ID NO: 61”, the extraneous “)” should be deleted.
Appropriate correction is required.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3a.	Claim 55 is rejected as being indefinite because in line 2, the claim recites that the epitope comprises at least the amino acid sequence Gln-Asp-Gly-Asn-Glu.  However, claim 54, from which claim 55 depends, recites that the first binding domain binds to an epitope of DLL3 within the amino acid sequence of SEQ NO: 258 and a second binding domain binds to the extracellular epitope comprised within amino acids 1-27 of human CD3 epsilon extracellular domain.  Therefore, since claim 54 recites two different epitopes (one for the first binding domain and one for the second binding domain), it is not clear which epitope claim 55 is referring to.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


4.	Claims 29-49 and 52-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,294,300 (cited on the IDS of 13 July 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a polypeptide comprising a first binding domain which binds to human delta-like 3 (DLL3) on the surface of a target cell and a second binding domain which to human CD3 on the surface of a T cell, wherein the first binding domain binds to an epitope of DLL3 within the amino acid sequence of SEQ ID NO: 258.
	Claim 29 of the instant application is directed to a polypeptide comprising a first binding domain which binds to human DLL3 on the surface of a target cell and a second binding domain which to human CD3 on the surface of a T cell, wherein the first binding domain binds to an epitope of DLL3 within the amino acid sequence of SEQ ID NO: 258, and wherein the second binding domain comprises a VL region and VH region comprising specific CDR sequences. Claims 30-33 recite that the second binding domain comprises specific VL and VH amino acid sequences.  Claim 34 recites that the first binding domain comprises a VH region and VL region comprising specific CDR sequences.  Claim 49 is directed to a pharmaceutical composition comprising the polypeptide and claim 52 recites a kit.
	Meanwhile, claim 1 of the ‘300 patent recites a bispecific antibody construct comprising a first binding domain which binds to human DLL3 on the surface of a target cell and a second binding domain which binds to human and macaque on the surface of a T cell, wherein the first binding domain binds to an epitope of DLL3 within the amino acid sequence of SEQ ID NO: 258.  Claim 6 of the ‘300 patent recites that the first binding domain comprises a VH region and VL region comprising specific CDR sequences.  It is noted that the sequences recited in claim 6 of the ‘300 patent are also recited in claims 34 and 39 of the instant application.  Claim 13 is directed to a pharmaceutical composition comprising the construct and claim 14 recites a kit.
One of the differences between the instant claims and the claims of the ‘300 patent is that the instant claims recite specific VL/VH CDR sequences and VL/VH region sequences for the first binding domain which binds human DLL3 and the second binding domain which binds human CD3.  The claims of the ‘300 patent do not recite specific VL/VH CDR sequences and VL/VH region sequences for the binding domain that binds CD3.  However, claims 11 and 12 of the ‘300 patent recite that the antibody construct comprises a polypeptide comprising the amino acid sequence selected from the group consisting of: SEQ ID NO: 40, 50, 60, 70, 80, 90, 100, 110, 120, 211, 212, 213, 24, 215, 216, 217, 438, 532, 517, 518, 519, 520, 521, 522, 523, or 524.  Claims 43 and 44 of the instant application also recite that the polypeptide comprises the same amino acid sequences.  It is noted that these polypeptide sequences recited in the instant claims and claims 11-12 of the ‘300 patent comprise VL/VH amino acid sequences for the first binding domain (anti-DLL3) and second binding domain (anti-CD3).  For example, the amino acid sequence of SEQ ID NO: 40 comprises the second binding domain CDR sequences of SEQ ID NOs: 423-428 (amino acids 410-423; 439-445; 478-486; 278-282; 297-315; 348-361 of SEQ ID NO: 40, respectively) and VH/VL regions of SEQ ID NOs: 429-430 (see amino acids 248-368 and amino acids 388-496 of SEQ ID NO: 40).  These second binding domain sequences are recited in instant claims 29-32, 39, 40, 42, 45, and 46. The amino acid sequence of SEQ ID NO: 40 also comprises the first binding domain CDR sequences of SEQ ID NOs: 31-36 (amino acids 31-35; 50-65; 98-107; 157-168; 184-190; 223-231 of SEQ ID NO: 40, respectively) and VH/VL regions of SEQ ID NOs: 37-38 (see amino acids 1-118 and 134-241 of SEQ ID NO: 40).  Furthermore, the polypeptide comprising the amino acid sequence of SEQ ID NO: 40 also comprises the second binding domain of SEQ ID NO: 431 (see amino acids 248-496 of SEQ ID NO: 40) and the first binding domain of SEQ ID NO: 39 (amino acids 1-241 of SEQ ID NO: 40), meeting the limitations of instant claims 33 and 47.  Thus, the antibody construct polypeptides as recited in claims 11 and 12 of the ‘300 patent comprise the first and second binding domain sequences as specifically recited in the instant claims.  


5.	Claims 29-49 and 52-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 17/775,520 (same Applicant). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a polypeptide comprising a first binding domain which binds to human delta-like 3 (DLL3) on the surface of a target cell and a second binding domain which to human CD3 on the surface of a T cell, wherein the first binding domain binds to an epitope of DLL3 within the amino acid sequence of SEQ ID NO: 258.
Claim 29 of the instant application is directed to a polypeptide comprising a first binding domain which binds to human DLL3 on the surface of a target cell and a second binding domain which to human CD3 on the surface of a T cell, wherein the first binding domain binds to an epitope of DLL3 within the amino acid sequence of SEQ ID NO: 258, and wherein the second binding domain comprises a VL region and VH region comprising specific CDR sequences. Claim 39 recites a polypeptide comprising a first binding domain which binds to human DLL3 on the surface of a target cell and a second binding domain which binds to human CD3 on the surface of a T cell, wherein the first and second binding domains comprise VH/VL regions with specific CDR SEQ ID NOs.  Claim 40 recites that the CDR-H1, CDR-H2, CDR-H3, CDR-L1, CDR-L2, and CDR-L3 of the second binding domain comprise the amino acid sequences of SEQ ID NOs: 423-428, respectively.  Instant claim 47 recites that the first binding domain comprises the amino acid sequence of SEQ ID NO: 437 and the second binding domain comprises the amino acid sequence of SEQ ID NO: 431.  
Meanwhile, claim 1 of the ‘520 application recites a method of treating DLL3-positive cancer, comprising administering to a subject in need thereof an anti-DLL3 agent comprising the amino acid sequence of SEQ ID NOs: 437 and 431, wherein the anti-DLL3 agent is administered at a dose of from 3 mg to 200 mg once every two weeks.  Independent claims 5, 9, 12, 25, and 27 are also directed to methods of administering to a subject in need thereof an anti-DLL3 agent comprising the amino acid sequence of SEQ ID NOs: 437 and 431. It is noted that the amino acid sequences of SEQ ID NOs: 437 and 431 of the claims of the ‘520 application are 100% identical to the amino acid sequences of SEQ ID NO: 437 and 531 of the instant application (see sequence alignments attached to instant Office Action as Appendices A and B).  It is noted that the first binding domain VH/VL CDR sequences of SEQ ID NOs: 31-36 of the instant claims are comprised within the amino acid sequence of SEQ ID NO: 437 of the ‘520 claims (see amino acids 31-35; 50-65; 98-107; 157-168; 184-190; and 223-231, respectively, of SEQ ID NO: 437).   Additionally, the second binding domain VH/VL CDR sequences of SEQ ID NOs: 423-428 of the instant claims are comprised within SEQ ID NO: 431 of the ‘520 claims (see amino acids 163-176; 192-198; 231-239; 31-35; 50-68; and 101-104, respectively, of SEQ ID NO: 531).  Lastly, the amino acid sequences of SEQ ID NOs: 435 and 436 of instant claims 35-37, 41, and 46 are comprised in the amino acid sequence of SEQ ID NO: 437 of the ‘520 claims (see amino acids 1-118 and 134-241 of SEQ ID NO: 437).  The amino acid sequences of SEQ ID NOs: 429 and 430 of instant claims 30-32, 42, and 46 are comprised in the amino acid sequence of SEQ ID NO: 431 of the ‘520 claims (see amino acids 1-125 and 141-249 of SEQ ID MO: 431). 
Thus, the administered anti-DLL3 agent as recited in the method claims of the ‘520 application comprises the first and second binding domain sequences as specifically recited in the instant polypeptide claims.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
19 May 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647                                                                                                                                                                                            

Appendix A
Qy= instant SEQ ID NO: 437
Db= SEQ ID NO: 437 of 17/775,520


US-17-775-520-437
; Sequence 437, Application US/17775520
; GENERAL INFORMATION
;  APPLICANT: AMGEN INC.
;  TITLE OF INVENTION: DOSING REGIMEN FOR ANTI-DLL3 AGENTS
;  FILE REFERENCE: 01017/57585/US
;  CURRENT APPLICATION NUMBER: US/17/775,520
;  CURRENT FILING DATE: 2022-05-09
;  PRIOR APPLICATION NUMBER: PCT/US2020/059052
;  PRIOR FILING DATE: 2020-11-05
;  PRIOR APPLICATION NUMBER: EP 19208214
;  PRIOR FILING DATE: 2019-11-10
;  PRIOR APPLICATION NUMBER: US 63/078,131
;  PRIOR FILING DATE: 2020-09-14
;  NUMBER OF SEQ ID NOS: 554
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 437
;  LENGTH: 241
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic peptide
US-17-775-520-437

  Query Match             100.0%;  Score 1277;  DB 7;  Length 241;
  Best Local Similarity   100.0%;  
  Matches  241;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQESGPGLVKPSETLSLTCTVSGGSISSYYWSWIRQPPGKCLEWIGYVYYSGTTNYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQESGPGLVKPSETLSLTCTVSGGSISSYYWSWIRQPPGKCLEWIGYVYYSGTTNYN 60

Qy         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCASIAVTGFYFDYWGQGTLVTVSSGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCASIAVTGFYFDYWGQGTLVTVSSGG 120

Qy        121 GGSGGGGSGGGGSEIVLTQSPGTLSLSPGERVTLSCRASQRVNNNYLAWYQQRPGQAPRL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGSGGGGSGGGGSEIVLTQSPGTLSLSPGERVTLSCRASQRVNNNYLAWYQQRPGQAPRL 180

Qy        181 LIYGASSRATGIPDRFSGSGSGTDFTLTISRLEPEDFAVYYCQQYDRSPLTFGCGTKLEI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LIYGASSRATGIPDRFSGSGSGTDFTLTISRLEPEDFAVYYCQQYDRSPLTFGCGTKLEI 240

Qy        241 K 241
              |
Db        241 K 241


Appendix B
Qy= instant SEQ ID NO: 431
Db= SEQ ID NO: 431 of 17/775,520

US-17-775-520-431
; Sequence 431, Application US/17775520
; GENERAL INFORMATION
;  APPLICANT: AMGEN INC.
;  TITLE OF INVENTION: DOSING REGIMEN FOR ANTI-DLL3 AGENTS
;  FILE REFERENCE: 01017/57585/US
;  CURRENT APPLICATION NUMBER: US/17/775,520
;  CURRENT FILING DATE: 2022-05-09
;  PRIOR APPLICATION NUMBER: PCT/US2020/059052
;  PRIOR FILING DATE: 2020-11-05
;  PRIOR APPLICATION NUMBER: EP 19208214
;  PRIOR FILING DATE: 2019-11-10
;  PRIOR APPLICATION NUMBER: US 63/078,131
;  PRIOR FILING DATE: 2020-09-14
;  NUMBER OF SEQ ID NOS: 554
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 431
;  LENGTH: 249
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic peptide
US-17-775-520-431

  Query Match             100.0%;  Score 1338;  DB 7;  Length 249;
  Best Local Similarity   100.0%;  
  Matches  249;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120

Qy        121 VTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQ 180

Qy        181 KPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVF 240

Qy        241 GGGTKLTVL 249
              |||||||||
Db        241 GGGTKLTVL 249